Moyer, C.J.,
dissenting. I respectfully dissent from the opinion of the majority because whatever characterization may be given the conduct of certain of appellant’s administrative personnel, there is virtually no evidence supporting the conclusion that Dr. Amy Zaharlick was not promoted to an associate professorship because she. is blind. Rather than dismissing the case as improvidently allowed, this court should have clarified the law with respect to accommodating handicapped persons, given the erroneous decision of the court of appeals in upholding the order of the Ohio Civil Rights Commission.
*617Holmes, J., concurs in the foregoing dissenting opinion.